Name: Commission Regulation (EC) No 1496/97 of 29 July 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  agricultural policy
 Date Published: nan

 No L 202/36 EN Official Journal of the European Communities 30 . 7 . 97 COMMISSION REGULATION (EC) No 1496/97 of 29 July 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 9 and 13 thereof, Whereas, as a result of the introducton of a new refund amount for certain heifers other than those intended for slaughter, it is necessary to create a new category of products for those animals by amending Annex III to that Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Annex III of Regulation (EC) No 1445/95 (3) is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to export licences with advance fixing of the refund applied for from the day following the date of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p . 24. (2) OJ No L 296, 21 . 11 . 1996, p . 50 . 0 OJ No L 143 , 27. 6 . 1995, p. 35 . 30 . 7. 97 EN Official Journal of the European Communities No L 202/37 ANNEX 'ANNEX III List indicated in Article 8 (5) Category Product code 0 0102 90 59 9000 1 0102 10 10 9120, 0102 10 30 9120 and 0102 10 90 9120 2 0102 10 10 9130 and 0102 10 30 9130 3 0102 90 41 9100, 0101 90 71 9000 and 0102 90 79 9000 4 0102 90 51 9000, 0102 90 61 9000 and 0102 90 69 9000 5 0201 10 00 9110, 0201 20 30 9110, 0201 20 50 9130 6 0201 10 00 9120 , 0201 20 30 9120, 0201 20 50 9140 and 0201 20 90 9700 7 0201 10 00 9130 and 0201 20 20 9110 8 0201 10 00 9140 and 0201 20 20 9120 9 0201 20 50 9110 10 0201 20 50 9120 11 0201 30 00 9050 12 0201 30 00 9100 13 0201 30 00 9150 14 0201 30 00 9190 15 0202 10 00 9100, 0202 20 30 9000, 0202 20 50 9900 and 0202 20 90 9100 16 0202 10 00 9900 and 0202 20 10 9000 17 0202 20 50 9100 18 0202 30 90 9100 19 0202 30 90 9400 20 0202 30 90 9500 21 0202 30 90 9900 22 0206 10 95 9000 and 0206 29 91 9000 23 0210 20 90 9100 24 0210 20 90 9300 and 0210 20 90 9500 25 1602 50 10 9120 26 1602 50 10 9140 27 1602 50 10 9160 28 1602 50 10 9170 and 1602 50 10 9190 29 1602 50 10 9240 30 1602 50 10 9260 31 1602 50 10 9280 32 1602 50 31 9125 and 1602 50 39 9125 33 1602 50 31 9135 and 1602 50 39 9135 34 1602 50 31 9195 and 1602 50 39 9195 35 1602 50 31 9325 and 1602 50 39 9325 36 1602 50 31 9335 and 1602 50 39 9335 37 1602 50 31 9395 and 1602 50 39 9395 38 1602 50 39 9425 and 1602 50 39 9525 39 1602 50 39 9435 and 1602 50 39 9535 40 1602 50 39 9495, 1602 50 39 9505, 1602 50 39 9595 and 1602 50 39 9615 41 1602 50 39 9625 42 1602 50 39 9705 and 1602 50 80 9705 43 1602 50 39 9805 and 1602 50 80 9805 44 1602 50 39 9905 and 1602 50 80 9905 45 1602 50 80 9135 46 1602 50 80 9195 47 1602 50 80 9335 48 1602 50 80 9395 49 1602 50 80 9435 and 1602 50 80 9535 50 1602 50 80 9495 and 1602 50 80 9595 51 1602 50 80 9505 and 1602 50 80 9615 52 1602 50 80 9515 and 1602 50 80 9625'